Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Applicant argues that LITTLE fails to disclose at least “wherein one or both of the one end and the other end of the rod-shaped conductor component is a movable plunger,” as generally recited in Applicant’s amended independent claim 2 because LITTLE, at Fig. 8, discloses “a cross-section vertical illustrating view of the plug connector and the receptable connector to show engagement between contacts when mating,” in which the front contact section 131 of the deflectable contacts 13 are bent in order to engage with contact sections 221 of the mating tongue 21. Also, SHERMAN fails to cure the deficiencies of LITTLE. See generally SHERMAN. Particularly, SHERMAN merely discloses that the electric contact 14 is flexible and may warp slightly to ease mating when in contact with a printed circuit board 12, but, like LITTLE, the electric contact 14 is merely bent in a cantilever-like motion, and therefore fails to disclose at least “wherein one or both of the one end and the other end of the rod-shaped conductor component is a movable plunger,” as generally recited in Applicant’s amended independent claim 2. The Examiner disagrees because given broadest reasonable interpretation to the phrase “movable” of claim 2, bent as argued for LITTLE and flexible and may wrap as argued for SHERMAN appears to read on to the phrase “movable”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.the rod-shaped conductor 30 may, for example, be an instrument including a plunger and a spring structure coupled to the plunger, and more specifically may be a pogo pin, a spring pin, or the like.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). LITTLE and SHERMAN discloses argued “spring probe” because of the movement of the front contact section 131 and the electric contact 14 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2015/0171561 A1), hereafter Little in view id Sherman et al. (US 10,535,938 B2), hereafter Sherman.
Regarding claims 2 and 9, Little at fig. 2 discloses an inspection instrument of an electrical component including a conductor part, the inspection instrument comprising:
a substrate [11] having a board surface [top surface of 11] with a conductor pattern [111, 112, ¶0032] located thereon and an edge [edge of 11 near 111 as shown]; and
a rod-shaped conductor component [131, fig. 8] extending in a direction orthogonal to a direction of a normal to the board surface of the substrate [as shown] and having one end [end of 131 opposite to 111] for contact with the conductor part of the electrical component to be inspected and an other end [end of 131 for 111] electrically connected to the conductor pattern [111] at the edge of the substrate,  one or both of the one end and the other end of the rod-shaped conductor component is a movable plunger (spring probe) [131, fig. 8].
Little is silent about the conductor pattern reaching the edge of the substrate. Sherman at fig. 1 discloses the conductor pattern [16, see fig. 16 for more detail] reaching the edge [18] of the substrate [12]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to extend the conductor pattern to the edge of the substrate to maximize the surface area on the substrate (PCB) to temporarily connect devices for testing etc. (See Abstract).
Regarding claim 4, Sherman discloses the inspection instrument according to Claim 2, wherein the substrate has a recess [notch for 16] in part of the edge [18] of the substrate, and in the recess, the other end of the rod-shaped conductor component [14] is electrically connected to the conductor pattern [16].
Regarding claims 6 and 8, Little at fig. 2 discloses a cable [17], wherein the cable has at one end thereof an L-shaped connector [see shaded area of annotated fig. 2 below] fixed to the conductor pattern on the board surface of the substrate.

			
    PNG
    media_image1.png
    419
    532
    media_image1.png
    Greyscale

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 23, 2022